UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark One) RQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE QUARTERLY PERIOD ENDED SEPTEMBER 30, 2011 £TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE TRANSITION FROM TO . COMMISSION FILE NUMBER000-29595 TARA GOLD RESOURCES CORP. (Exact Name of Registrant as Specified in its Charter) Nevada 90-0316566 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 2162 Acorn Court Wheaton, IL (Address of principal executive office) (Zip code) Issuer's telephone number: (630) 462-2079 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes £No R Indicate by check mark whether the registrant has submitted electronically and posted on its corporate web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§233.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesR No £ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer £ Accelerated filer £ Non-accelerated filer £ Smaller reporting company R Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes£No R As of November 17, 2011 the Company had 102,795,119 outstanding shares common stock. 1 TABLE OF CONTENTS PART I - FINANCIAL INFORMATION Page Item 1.Condensed Consolidated Financial Statements 3 Item 2.Management's Discussion and Analysis of Financial Condition and Results of Operations 23 Item 4.Controls and Procedures 27 PART II - OTHER INFORMATION Item 1.Legal Proceedings 28 Item 2.Unregistered Sales of Equity Securities and Use of Proceeds 28 Item 3.Defaults Upon Senior Securities 28 Item 4.[REMOVED AND RESERVED] 28 Item 5.Other Information 28 Item 6.Exhibits 29 SIGNATURES 30 2 Table of Contents PART I - FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS TARA GOLD RESOURCES CORP. AND SUBSIDIARIES (An Exploration Stage Company) CONDENSED CONSOLIDATED FINANCIAL STATEMENTS FOR THE THREE AND NINE MONTHS ENDED SEPTMEBER 30, 2011 AND THE PERIOD FROM INCEPTION (OCTOBER 14, 1999) THROUGH SEPTEMBER 30, 2011 3 Table of Contents TARA GOLD RESOURCES CORP. AND SUBSIDIARIES (An Exploration Stage Company) CONDENSED CONSOLIDATED BALANCE SHEETS (In thousands of U.S. Dollars) September 30, December 31, (Unaudited) Assets Current assets Cash $ $ Other receivables, net of $2,602 and $2,010 of allowance as of September 30, 2011 and December 31, 2010, respectively Marketable securities 81 Other current assets 1 Total current assets Property, plant, equipment, mine development and land, net of accumulated depreciation of $572 and $361 as of September 30, 2011 and December 31, 2010, respectively Mining deposits 53 Deferred tax Goodwill 12 12 Other assets Total Assets $ $ Liabilities and Stockholders’ Equity Current liabilities: Accounts payable and accrued expenses $ $ Notes payable, current portion Notes payable related party, current portion Deferred revenue - Due to related parties, net of due from of $79 and $36 as of September 30, 2011 and December 31, 2010, respectively Total current liabilities Long-term accrued liabilities - Notes payable, non-current portion 81 Total liabilities $ $ Iron Ore Properties financial instrument, net of $180 beneficial conversion feature - Stockholders’ equity Common stock; $0.001 par value 150,000,000 shares authorized – 102,795,119 issued and outstanding at September 30, 2011 and December 31, 2010, respectively Additional paid-in capital Accumulated deficit during exploration stage ) ) Other comprehensive loss ) ) Total Tara Gold stockholders’ deficit ) ) Non-controlling interest Total equity Total liabilities and equity $ $ See Accompanying Notes to these Condensed Consolidated Financial Statements. 4 Table of Contents TARA GOLD RESOURCES CORP. AND SUBSIDIARIES (An Exploration Stage Company) CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE LOSS (UNAUDITED) (In thousands of U.S. Dollars, except per share amounts) For the Three Months Ended September 30, For the Nine Months Ended September 30, From inception October 14, 1999 to September 30, Revenues Revenue from website development and software $
